Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.31 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046  Madrid  Madrid, 25de enero de 2007 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Pursuant towhatit is established in Art. Art. 82 de la Ley 24/1988, de 28 de Julio, 82 of Law 24/1988, dated July 28, of the del Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. comunica lo siguiente reports the following INFORMACION RELEVANTE MATERIAL INFORMATION Se acompaña presentación  Endesa Attached hereto is the presentation independiente: una alternativa de mayor Endesa independent: an alternative with valor  objeto de la conferencia convocada greater value for the conference call para las 12, hora española, del día de hoy convened for today, at noon, Spanish con analistas e inversores cualificados, time, with domestic and international nacionales e internacionales. analysts and qualified investors. Atentamente/Yours faithfully, Fdo: Jorge Vega-Penichet Secretario del Consejo Company Secretary
